DONNELLY, Judge (Specially Concurring). 21. I concur in the result. I write separately, however, because I believe the majority’s expressed disagreement with our Supreme Court’s statutory interpretation in Dupper v. Liberty Mutual Insurance Co., 105 N.M. 503, 734 P.2d 743 (1987), is misdirected. 22. The majority opinion states that it disagrees with Dupper and that it does not believe the legislature intended the language of the “going and coming” set forth in NMSA 1978, Section 52-1-19 (Repl.Pamp.1991) to apply to injuries such as those sustained by Worker here. My disagreement with this conclusion lies in its suggestion that the appropriate remedy is for the Supreme Court to revisit and modify the holding in Dupper, rather than suggest legislative amendment. Courts should avoid efforts to modify legislative policy and enactments by judicial decisions. See Gutierrez v. City of Albuquerque, 121 N.M. 172, 177, 909 P.2d 732, 737 (Ct.App.) (courts cannot change statutory language or construe statute to mean something other than what the statute provides), cert. granted, 120 N.M. 828, 907 P.2d 1009 (1995). 23. This Court has recently noted in Gutierrez that “in the workers’ compensation context ... certain situations call for legislative therapy, not judicial surgery.” Id. at 178, 909 P.2d at 738; see also Johnson Controls World Servs., Inc. v. Barnes, 115 N.M. 116, 122, 847 P.2d 761, 767 (Ct.App.1993) (modification or departure from language of exclusivity statute rests with the legislature and not the courts).